                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND

United States of America                                 *

                 v.                                      *              Criminal Case No. GJH-19-340

Robert Carl Diienno                                       *
                                                       ******

                                        REGULAR SENTENCING ORDER

          (1)         On or before 9/14/2020 (not more than 40 days from the date of this order), the Probation

Officer shall provide the initial draft of the presentence report to counsel for the Defendant for

review with the Defendant. If the Defendant is in pretrial detention, defense counsel may not

provide a copy of the recommendations section of the presentence report to the Defendant in

advance of meeting to review the presentence report, and may not leave the recommendations

section of the presentence report with the Defendant once the review has taken place. The

Probation Officer shall also provide the initial draft of the presentence report to counsel for the

Government.

          (2)         On or before 9/28/2020 (not less than 14 days from date in paragraph 1), counsel shall

submit, in writing, to the Probation Officer and opposing counsel, any objections to any material

information, sentencing classifications, advisory sentencing guideline ranges, or policy

statements contained in or omitted from the report.

          (3)         After receiving counsel’s objections, the Probation Officer shall conduct any

necessary further investigation and may require counsel for both parties to meet with the

Probation Officer to discuss unresolved factual and legal issues. The Probation Officer shall

make any revisions to the presentence report deemed proper, and, in the event that any objections




                                                         1
Sentencing Guidelines Order - Regular (Rev. 12/2019)
made by counsel remain unresolved, the Probation Officer shall prepare an addendum setting

forth those objections and any comment thereon.

          (4)        On or before 10/9/2020 (not less than 11 days from date in paragraph 2), the Probation

Officer shall file the report (and any revisions and addendum thereto) through CM/ECF.

          (5)        If counsel for either party intends to call any witnesses at the sentencing hearing,

counsel shall submit, in writing, to the Court and opposing counsel, on or before

11/24/2020 (not less than 14 days before sentencing),   a statement containing (a) the names of the

witnesses, (b) a synopsis of their anticipated testimony, and (c) an estimate of the anticipated

length of the hearing.

          (6)        Sentencing memoranda are not required unless a party intends to request a

sentence outside the advisory guidelines range on the basis of a non-guideline factor. If

submitted, they shall be filed with the Clerk and a copy delivered to chambers on or before

11/24/2020 (not less than 14 days before sentencing).   Opposing or responding memoranda are not

required. If submitted, they shall be delivered to chambers on or before

12/1/2020 (not less than 7 days before sentencing).    Copies of all memoranda must be sent to the

Probation Officer. Sentencing memoranda are not sealed documents. If the memoranda or

attachments contain sensitive material, they should be filed under seal and accompanied by a

motion to seal.

          (7)        If the Government intends to seek restitution, a memorandum requesting

restitution and all supporting documentation shall be filed on or before 11/24/2020 (not less than 14

days before sentencing).       Failure to provide the restitution information or an explanation for why the

restitution information is not yet ascertainable by this date may result in an order to show cause




                                                          2
Sentencing Guidelines Order - Regular (Rev. 12/2019)
why the information could not have been timely provided and may result in the Court denying or

delaying restitution until after a hearing not to exceed 90 days after sentencing.

          (8)        Sentencing shall be on 12/8/2020 at 2:00 p.m.

          (9)        The presentence report, any revisions, and any proposed findings made by the

Probation Officer in the addendum to the report shall constitute the tentative findings of the

Court under section 6A1.3 of the sentencing guidelines. In resolving disputed issues of fact, the

Court may consider any reliable information presented by the Probation Officer, the Defendant,

or the Government, and the Court may issue its own tentative or final findings at any time before

or during the sentencing hearing.

          (10)       Nothing in this Order requires the disclosure of any portions of the presentence

report that are not disclosable under Federal Rules of Criminal Procedure 32.




August 4, 2020                                                        /s/
Date                                                       George J. Hazel
                                                           United States District Judge




                                                       3
Sentencing Guidelines Order - Regular (Rev. 12/2019)
